DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A method comprising:
receiving a digital model of a part to be formed within a build bed; and 
rotating the model within a build volume of the build bed such that the projected area of the part in a plane normal to a flow axis is reduced, wherein the flow axis is an axis along which a flow of gas moves through the build bed during a post-print operation.

Step 1: 
The claim recites a method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of employs rotating the model within a build volume of the build bed such that the projected area of the part in a plane normal to a flow axis is reduced, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “rotating” in the context of this claim encompasses the user mentally align an elongated part with central axis along the elongated direction align to the flow axis, with help of a pen and paper, as long as the model and is very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitation of receiving a digital model of a part to be formed within a build bed. This additional limitation represents mere data gathering. This limitation is thus insignificant extra-solution activities. This additional limitation does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) receiving a digital model of a part to be formed within a build bed;
2) a part to be formed within a build bed;
3) the flow axis is an axis along which a flow of gas moves through the build bed during a post-print operation.
Regarding 1), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of a receiving a digital model is mere data gathering that is recited at a high level of generality, and, this additional element is well-understood, routine and conventional activities in the field (as shown in the court cases, mere data gathering is considered routine and conventional activities. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)) and do not add inventive concept into the claim. Regarding 2) – 3), “a part to be formed within a build bed” and “the flow axis is an axis along which a flow of gas moves through the build bed during a post-print operation” merely further limit the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 3) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-15:

Step 1: Claims 1-13 recite a method. Thus, the claim is directed to a process, which are statutory categories of invention. Claims 14-15 recite non-transitory storage medium. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional rotating …, determining … and rotate …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites receiving …, storing …, receive …, and executed … that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited non-transitory storage medium, computing device and processor are additional elements which are configured to implement the method steps. But the non-transitory storage medium, computing device and processor are recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “data relating to a type of post-print operation to be performed on the build bed” or “the flow axis is an axis along which powdered material is removed from the build bed during the post-print operation”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the model” lacks antecedent. For examination purpose, “the model” will be construed as “the digital model”.

Dependent claims 2-5 and 7-13 recite “A method”. The relationship between “A method” in independent claims and “A method” in dependent claims are not clear. For examination purpose, “A method” in claims 2-5 and 7-1 will be construed as “the method”.

Claim 2 recites “the models” lacks antecedent. For examination purpose, “the models” will be construed as “the digital models”.

Claim 3 recites “different models”. The relationship between “different models” in claim 3 and “digital models” in claim 2 is not clear. For examination purpose, “different models” in claim 3 will be construed as “different digital models”.

Claims 4 and 12 recite “the model” lacks antecedent. For examination purpose, “the model” will be construed as “the digital model”.

Claims 4 and 12 recites “the axis” in last paragraph. The relationship between “the axis’ in last paragraph and “each of a plurality of axes” is not clear. For examination purpose, “the axis” will be construed as “the each of the plurality of axes”.

Claims 4 and 12 recites:
determining the reference axis comprises one of:
(i)	determining principal axes of inertia of the part, and selecting that principal axis having the smallest moment of inertia; and 
(ii)	determining, for each of a plurality of axes, a projected area of the part in a plane normal to the axis, and selecting that axis having the smallest projected area.
However, (i) and (ii) could be conflict to each other. For examination purpose, the limitations will be construed as:
wherein determining the reference axis comprises one of:
(i)	determining principal axes of inertia of the part, and selecting that principal axis having the smallest moment of inertia; or 
(ii)	determining, for each of a plurality of axes, a projected area of the part in a plane normal to the axis, and selecting that axis having the smallest projected area.

Claim 6 recites “the model” lacks antecedent. For examination purpose, “the model” will be construed as “the digital model”.

Claim 7 recites “the models” lacks antecedent. For examination purpose, “the models” will be construed as “the digital models”.

Claim 8 recites “different models”. The relationship between “different models” in claim 8 and “digital models” in claim 7 is not clear. For examination purpose, “different models” in claim 8 will be construed as “different digital models”.

Claim 13 recites “the models” lacks antecedent. For examination purpose, “the models” will be construed as “the digital models”.

Claim 14 recites “the model” lacks antecedent. For examination purpose, “the model” will be construed as “the digital model”.

Regarding dependent Claims 2-5, 7-13 and 15, dependent claims inherit the deficiencies of their respective parent(s).

Allowable Subject Matter

Claims 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 102(b), set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 1, 6 and 14: 
Tucker WO 2019209333 A1 teaches receiving a digital model of a part to be formed within a build bed and rotating the model within a build volume of the build bed; Takigawa US 20160254642 A1 teaches positioning parts such that the projected area of the parts in a plane normal to a flow axis is reduces; Davidson US 20080006958 A1 and Hower WO 2019236074 A1 teaches types of post-print operation to be perfomed on the build bed and a flow of gas moves through the build bed during a post-print operation; and Zeng US 20190134970 A1 teaches orienting the parts within a virtual build volume to facilitate post processing operation.
However, Tucker, Takigawa, Davidson and/or Hower, and Zeng do not teach or suggest individually or in combination:
rotating the model within a build volume of the build bed such that the projected area of the part in a plane normal to a flow axis is reduced, wherein the flow axis is an axis along which a flow of gas moves through the build bed during a post-print operation; or
receiving data relating to a type of post-print operation to be performed on the build bed, rotating the model within a build volume of the build bed such that the projected area of the part in a plane normal to a flow axis is reduced, wherein the flow axis is defined by the type of post-print operation.

Regarding claims 2-5, 7-13 and 15, the dependent claims are allowable as they depend upon allowable independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115